Citation Nr: 0513166	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
February 1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims for 
increased rating for hypertension and hemorrhoids.

The veteran's case was remanded to the RO in July 2001 for 
additional development.  It was again remanded for 
development in September 2003.  The case was returned to the 
Board for appellate consideration in April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In November 2004, the veteran submitted a statement wherein 
he stated that he was an inpatient at the Syracuse VA Medical 
Center (VAMC).  He indicated that he had frequent episodes of 
painful, protruding hemorrhoids, requiring the use of stool 
softeners, and that he had been diagnosed with anemia and 
required blood transfusions.  Although the medical evidence 
of record indicates that the veteran is anemic, there is no 
indication as to the cause of that condition.  

The Board notes that the most recent VA medical records in 
evidence date to September 2004.  Moreover, the veteran's 
November 2004 statement was received a the Appeals Management 
Center before the case was certified to the Board in December 
2004.  Records of current VA inpatient and outpatient 
treatment should be obtained and associated with the claims 
folder prior to appellate consideration of the veteran's 
claim.

The Board also notes that a comprehensive VA examination of 
the service-connected disabilities at issue in this case was 
last conducted in July 2000, nearly five years ago.  The 
veteran's recent statements suggest that his service-
connected disabilities at issue have worsened.  Therefore, 
current VA examinations should be carried out to determine 
the extent of the veteran's hemorrhoids and hypertension.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all VA 
outpatient records, as well as inpatient 
records, including laboratory studies, 
progress notes, any operative records, 
and medication lists pertaining to 
treatment of the veteran from the VA 
Medical Center in Syracuse, New York for 
the period since September 2004.  Such 
records should be associated with the 
claims folder, and if any records cannot 
be located, a notation should be made in 
the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to assess 
the severity of his service-connected 
hemorrhoids.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The physician should describe the 
severity of the veteran's hemorrhoids and 
discuss all current complaints, symptoms, 
clinical findings, manifestations, and 
diagnoses referable to hemorrhoids.  All 
findings should be reported in detail.  
Specifically, the examiner should 
indicate whether the hemorrhoids are 
large or thrombotic, irreducible with 
excessive redundant tissue, or evidence 
frequent recurrences.  The physician 
should also indicate whether persistent 
bleeding occurs, and whether there are 
fissures associated with the veteran's 
hemorrhoids.  The examiner should also 
indicate whether the veteran's diagnosed 
anemia is associated with his service-
connected hemorrhoids.

The complete rationale for all opinions 
expressed should be clearly set forth in 
the examination report.

3.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected hypertension.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

The physician's report should provide all 
current complaints, clinical findings and 
diagnoses referable to hypertension.  In 
addition, the examiner should opine as to 
the likelihood that the veteran's 
hypertension is controllable with proper 
medications and whether the veteran is 
capable of such control.  

The complete rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



